Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In regard to claim 2 –
In the second to last indentation, this has been changed to read – ‘where when the spring overcomes the force level, the electrical contact touches the current source connector portion”.
In the last indentation (last two lines of the claim), this has been changed to read  “where when the electrical contact touches the current source connector portion, the electrical prong is energized”.

In regard to claim 3, on the second line will now read “where when the electrical contact touches the current source connector portion, the electrical”
In regard to claim 4, the claim will now read “The cable of claim 2, where when the electrical contact stops touching the current source connector portion after touching portion, the electrical current stops transmission along the outer conduit.

In regard to claim 6 – 
The last four lines of the claim now read:
where when the second pressure meets a second threshold, the data contact touches the data source connector portion, 
where when the data contact touches the data source connector portion, the data prong communicates the data.

In regard to claim 7, the claim now reads:
“The cable of claim 6, where the data prong is configured to communicate the data when the electrical contact does not touch the current source connector portion and therefore the electrical prong is not energized.”

In regard to claim 8, the claim now reads: 
“The cable of claim 6, where the electrical prong is configured to be energized when the data contact does not touch the data source connector portion and therefore the data prong does not communicate the data.”

In regard to claim 14 – on line 7 beginning of the line has been amended as follows: “[a] an electrical contact”


Line 5 has been changed to read:
“an inner conduit configured to transfer a first data [to] from the second apparatus to the first”
Line 10 has been changed to read:
“a data prong upon which the first data and the second [date] data traverses”
Line 13 - the beginning of the line has been amended as follows: “[a] an electrical contact”

Authorization for this examiner’s amendment was given in an interview with Mr. Ronald C. Krosky on September 2, 2021 in order to correct minor antecedent issues and typos and place the application in condition for allowance.

Allowable Subject Matter
****All limitations in this application of how a structural element is working starting with “where when the” are being interpreted as ‘that structural limitation must be able to operate in that manner” – similar to the language “configured to”.  So as an example - in claim 2, the limitation “where when the prong engages with an electrical receptor, the electrical prong experiences a pressure” – prior art simply having any prong without an electrical receptor (when clause is not present) is unable to read on this apparatus claim unless that prong is able to engage with an electrical receptor and experience a pressure due to that engagement.  This is only the case because all independent claims are apparatus claims and not method claims.****

Claims 2-8, 12, 14-17, and 24-27 are allowed.
In regard to claim 2, the prior art does not teach or render obvious an inner conduit configured to transfer a data to an apparatus; an outer conduit configured to transfer an electrical current to the apparatus, the outer conduit encompasses the inner conduit; and a connector where the inner conduit and outer conduit terminate at one end, including the structural and functional operations of the connector as claimed in combination.
Claims 3-8 and 12 further limit allowable claim 2, and, therefore, are also allowable.
In regard to claim 14, the prior art does not teach or render obvious an inner conduit configured to transfer a data to an apparatus; and an outer conduit configured to transfer an electrical current to the apparatus, an electrical prong; a first plunger physically coupled to the electrical prong; a first spring physically coupled to the first plunger coupled to the electrical prong; an electrical contact physically coupled to the first plunger coupled to the electrical prong; and a current source connector coupled to the outer conduit; a data prong; a second plunger physically coupled to the data prong; a second spring physically coupled to the second plunger coupled to the data prong; a data contact physically coupled to the second plunger coupled to the data prong; and a data source connector coupled to the inner conduit including the functional limitations of the elements and in combination as claimed.
Claims 15-17 further limit allowable claim 14, and, therefore, are also allowable.


Claims 25-27 further limit allowable claim 24, and, therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896